DETAILED ACTION
Status of Claims: Claims 3, 5, 6, 8, 9, 11-20, 23, 24, and 27 have been canceled, and new claims 29-36 have been added. Accordingly, Claims 1, 2, 4, 7, 10, 21, 22, 25, 26, and 28-36 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 10, 21, 22, 26, 28-30, 32-34, and 36 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Liu et al. (US 20180041949 A1).
Regarding claim 1, Liu et al. disclose a system message transmission method comprising: receiving, by a mobile device, second system information broadcasted by an access device, wherein the second system information comprises information indicating to the mobile device to determine a specified time-frequency location of a (paragraph [0395]; UE is notified a sequence for random access and time-frequency resource for sending random access preamble using a broadcast signal (MIB)); sending, by the mobile device, a random access message to the access device, wherein the random access message comprises a random access preamble message, the random access preamble message comprises the random access preamble sequence (paragraph [0392]; the UE sends PRACH sequence to the eNB), and wherein carrying the random access preamble sequence on the specified time-frequency location indicates to the access device to send first system information to the mobile device (paragraph [0392]; the eNB sends a random access response after receiving the PRACH preamble); and receiving, by the mobile device, the first system information sent by the access device, wherein the first system information comprises cell reselection information related to the access device (paragraphs [0226] [0187]; UE obtains location for the pilot (preamble), then obtains SIB which includes parameters such as cell reselection information).
Regarding claim 2, Liu et al. further suggest wherein the second system information comprises the specified time-frequency location of the random access preamble sequence and cell access information corresponding to the access device, and wherein the second system information does not comprise the cell reselection HW 85000lo8US05Page 2 of 11information (paragraph [0187]; MIB generally includes limited quantity of most important and common transmission parameter while SIB includes parameter such as cell reselection) (paragraph [0395]; broadcast signal (MIB) is used to notify the UE of sequence for random access and time-frequency resource for sending random access preamble).  
Regarding claim 7, Liu et al. further suggest wherein receiving the first system information comprises: receiving, by the mobile device, a random access response message that carries the first system information and that is sent by the access device (paragraph [0392]; the eNB sends a random access response after receiving the PRACH preamble).  
Regarding claim 10, Liu et al. further suggest wherein the random access message comprises the radio resource control (RRC) connection request message (paragraph [0182]); receiving, by the mobile device, an RRC connection setup complete message that carries the first system information and that is sent by the first access device (paragraph [0251]). 
Regarding claim 21, Liu et al. disclose an apparatus, applied to a mobile device, comprising: a non-transitory memory storage comprising instructions; HW 850001o8US05Page 3 of 11a processor in communication with the non-transitory memory storage, wherein the processor executes the instructions causing the apparatus to perform operations comprising: receiving second system information broadcasted by an access device, wherein the second system information comprises information indicating to the apparatus to determine a specified time-frequency location of a random access preamble sequence (paragraph [0395]; UE is notified a sequence for random access and time-frequency resource for sending random access preamble using a broadcast signal (MIB)); sending a random access message to the access device, wherein the random access message comprises a random access preamble message, the random access preamble message comprises the random access preamble sequence (paragraph [0392]; the UE sends PRACH sequence to the eNB), and wherein (paragraph [0392]; the eNB sends a random access response after receiving the PRACH preamble); and receiving the first system information sent by the access device, wherein the first system information comprises cell reselection information related to the access device (paragraphs [0226] [0187]; UE obtains location for the pilot (preamble), then obtains SIB which includes parameters such as cell reselection information). 
Regarding claim 22, Liu et al. further suggest wherein the second system information comprises the specified time-frequency location of the random access preamble sequence and cell access information corresponding to the access device, and wherein the second system information does not comprise the cell reselection HW 85000lo8US05Page 2 of 11information (paragraph [0187]; MIB generally includes limited quantity of most important and common transmission parameter while SIB includes parameter such as cell reselection) (paragraph [0395]; broadcast signal (MIB) is used to notify the UE of sequence for random access and time-frequency resource for sending random access preamble).  
Regarding claim 26, Liu et al. further suggest receiving a random access response message that carries the first system information and that is sent by the access device (paragraph [0392]; the eNB sends a random access response after receiving the PRACH preamble).  
Regarding claim 28, Liu et al. further suggest wherein the random access message comprises the radio resource control (RRC) connection request message (paragraph [0182]); and receiving, by the mobile device, an RRC connection setup complete message that carries the first system information and that is sent by the first access device (paragraph [0251]). 
Regarding claim 29, Liu et al. disclose a system message transmission method, the method comprising: HW 850001o8US05Page 5 of 11broadcasting, by an access device, second system information to a mobile device, wherein the second system information comprises information indicating to the mobile device to determine a specified time-frequency location of a random access preamble sequence (paragraph [0395]; UE is notified a sequence for random access and time-frequency resource for sending random access preamble using a broadcast signal (MIB)); receiving, by the access device, a random access message from the mobile device, wherein the random access message comprises a random access preamble message, the random access preamble message comprises the random access preamble sequence (paragraph [0392]; the UE sends PRACH sequence to the eNB), and wherein the access device is indicated to send first system information to the mobile device based on the specified time-frequency location that carried the random access preamble sequence (paragraph [0392]; the eNB sends a random access response after receiving the PRACH preamble); and sending, by the access device, the first system information to the mobile device, wherein the first system information comprises cell reselection information related to the access device (paragraphs [0226] [0187]; UE obtains location for the pilot (preamble), then obtains SIB which includes parameters such as cell reselection information).  
Regarding claim 30, Liu et al. further suggest wherein the second system information comprises the specified time-frequency location of the random access preamble sequence and cell access information corresponding to the access device, and wherein the second system information does not comprise the cell reselection information (paragraph [0187]; MIB generally includes limited quantity of most important and common transmission parameter while SIB includes parameter such as cell reselection) (paragraph [0395]; broadcast signal (MIB) is used to notify the UE of sequence for random access and time-frequency resource for sending random access preamble).  
Regarding claim 32, Liu et al. further suggest wherein the random access message comprises a radio resource control (RRC) connection request message (paragraph [0182]); and wherein sending the first system information comprises: sending, by the access device, an RRC connection setup complete message carries the first system information to the mobile device (paragraph [0251]).  
Regarding claim 33, Liu et al. disclose a n apparatus, applied to an access device, comprising: a non-transitory memory storage comprising instructions; a processor in communication with the non-transitory memory storage, wherein the processor executes the instructions causing the apparatus to perform operations comprising: broadcasting second system information to a mobile device, wherein the second system information comprises information indicating to the mobile device to determine a specified time-frequency location of a random access preamble sequence (paragraph [0395]; UE is notified a sequence for random access and time-frequency resource for sending random access preamble using a broadcast signal (MIB)); receiving a random access message from the mobile device, wherein the random access message comprises a random access preamble message, the random access preamble message comprises the random access preamble sequence (paragraph [0392]; the UE sends PRACH sequence to the eNB), and wherein the apparatus is indicated to send first system information to the mobile device based on the specified time- frequency location that carried the random access preamble sequence (paragraph [0392]; the eNB sends a random access response after receiving the PRACH preamble); and sending the first system information to the mobile device, wherein the first system information comprises cell reselection information related to the apparatus (paragraphs [0226] [0187]; UE obtains location for the pilot (preamble), then obtains SIB which includes parameters such as cell reselection information).  
Regarding claim 34, Liu et al. further suggest wherein the second system information comprises the specified time-frequency location of the random access preamble sequence and cell access information corresponding to the apparatus, and wherein the second system information does not comprise the cell reselection information (paragraph [0187]; MIB generally includes limited quantity of most important and common transmission parameter while SIB includes parameter such as cell reselection) (paragraph [0395]; broadcast signal (MIB) is used to notify the UE of sequence for random access and time-frequency resource for sending random access preamble).  
Regarding claim 36, Liu et al. further suggest wherein the random access message comprises a radio resource control (RRC) connection request message (paragraph [0182]); and wherein the HW 850001o8US05Page 7 of 11processor executes the instructions causing the apparatus to perform operations comprising: sending an RRC connection setup complete message carries the first system information to the mobile device (paragraph [0251]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 25, 31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20180041949 A1) in view of Ly et al. (US 20170311285 A1).
Regarding claim 4, Liu et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest wherein the random access message comprises identity information of a target cell related to the access (paragraph [0119]; UE may receive one or more sets of system information corresponding to intra-frequency and/or inter-frequency and/or inter-radio access technology measurements, access a home eNode B (target) from the base station) (paragraphs [0087]; the system information (SIBs) obtained includes parameters for cell reselection). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Liu et al.’s method/system where the random access message comprises identity information of a target cell related to the access device, and the cell reselection information related to the access device comprises cell reselection information corresponding to the target cell as suggested by Ly et al. The motivation would have been to benefit from obtaining requested information for cell reselection while efficiently reducing power consumption (paragraph [0032]).
Regarding claim 25, Liu et al. disclose all the subject matter of the claimed invention as recited in claim 21 above without explicitly suggest wherein the random access message comprises identity information of a target cell related to the access device, and the cell reselection information related to the access device comprises cell reselection information corresponding to the target cell. However, Ly et al. from the (paragraph [0119]; UE may receive one or more sets of system information corresponding to intra-frequency and/or inter-frequency and/or inter-radio access technology measurements, access a home eNode B (target) from the base station) (paragraphs [0087]; the system information (SIBs) obtained includes parameters for cell reselection). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Liu et al.’s method/system where the random access message comprises identity information of a target cell related to the access device, and the cell reselection information related to the access device comprises cell reselection information corresponding to the target cell as suggested by Ly et al. The motivation would have been to benefit from obtaining requested information for cell reselection while efficiently reducing power consumption (paragraph [0032]).
Regarding claim 31, Liu et al. disclose all the subject matter of the claimed invention as recited in claim 29 above without explicitly suggest wherein the random access message comprises identity information of a target cell related to the access device, and the cell reselection information related to the access device comprises cell reselection information corresponding to the target cell. However, Ly et al. from the same or similar field of endeavor suggest wherein the random access message comprises identity information of a target cell related to the access device, and the cell (paragraph [0119]; UE may receive one or more sets of system information corresponding to intra-frequency and/or inter-frequency and/or inter-radio access technology measurements, access a home eNode B (target) from the base station) (paragraphs [0087]; the system information (SIBs) obtained includes parameters for cell reselection). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Liu et al.’s method/system where the random access message comprises identity information of a target cell related to the access device, and the cell reselection information related to the access device comprises cell reselection information corresponding to the target cell as suggested by Ly et al. The motivation would have been to benefit from obtaining requested information for cell reselection while efficiently reducing power consumption (paragraph [0032]).
Regarding claim 35, Liu et al. disclose all the subject matter of the claimed invention as recited in claim 33 above without explicitly suggest wherein the random access message comprises identity information of a target cell related to the access device, and the cell reselection information related to the access device comprises cell reselection information corresponding to the target cell. However, Ly et al. from the same or similar field of endeavor suggest wherein the random access message comprises identity information of a target cell related to the access device, and the cell reselection information related to the access device comprises cell reselection information corresponding to the target cell (paragraph [0119]; UE may receive one or more sets of system information corresponding to intra-frequency and/or inter-frequency and/or inter-radio access technology measurements, access a home eNode B (target) from the base station) (paragraphs [0087]; the system information (SIBs) obtained includes parameters for cell reselection). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Liu et al.’s method/system where the random access message comprises identity information of a target cell related to the access device, and the cell reselection information related to the access device comprises cell reselection information corresponding to the target cell as suggested by Ly et al. The motivation would have been to benefit from obtaining requested information for cell reselection while efficiently reducing power consumption (paragraph [0032]).
Response to Remarks/Arguments
Applicant’s remarks/arguments with respect to claim(s) 1 and 21 have been considered but are moot in view of new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476